UNITED STATES COURT OF APPEALS
                           For the Fifth Circuit

                       ___________________________

                               No. 98-60764
                             Summary Calendar
                       ___________________________


                         LINDA DARLENE LANGFORD,

                                                       Plaintiff-Appellant,

                                    VERSUS


                 MAKITA CORPORATION OF AMERICA; ET AL,

                                                                   Defendants,

            MAKITA U.S.A., INC., and MAKITA CORPORATION,

                                                      Defendants-Appellees.

         ___________________________________________________

             Appeal from the United States District Court
               for the Northern District of Mississippi
                           (1:97-CV-139-JAD)
         ___________________________________________________

                                 May 13, 1999

Before DAVIS, DUHÉ, and PARKER, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Linda Langford was injured while operating

a Makita 10" Miter Saw, Model LS1020, at her workplace, Belmont

Homes,   Inc.,   in   Belmont,    Mississippi.        She   sued   Defendants-

Appellants Makita Corporation, et al., (“Makita”) for damages,

alleging strict liability for the product design, negligent design,

negligent testing, negligent manufacturing, and failure to warn.

     The   district     court    granted   Makita’s    motion      for   summary


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
judgment because: (1) the saw had been substantially altered after

it had left Makita’s control, and this substantial alteration was

the cause of Langford’s injuries; and (2) Langford was aware of the

danger the altered saw presented and nevertheless continued to use

it.

      All of Langford’s claims are governed by Section 11-1-63 of

the   Mississippi     Code.     Under     Section    11-1-63,    a     product

manufacturer has no liability unless the plaintiff proves that the

product was defective at the time it left the manufacturer’s

control.     In     addition,   Section    11-1-63    provides       that   the

manufacturer shall not be liable if the plaintiff was aware of the

defective condition and voluntarily continued to use the product.

      After reviewing the record, we conclude that the district

court correctly determined that no reasonable juror could have

reached any conclusion except that the saw was substantially

altered and that Langford voluntarily assumed the risk of using it

in a defective condition.        Under these circumstances, Langford

could not have prevailed on any of her claims.         The judgment of the

district court is therefore



AFFIRMED.




                                    2